Citation Nr: 1106409	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1971 to December 1974.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, inter alia, denied the Veteran's claim of 
service connection for a bilateral hearing loss disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran essentially contends that his current bilateral 
hearing loss disability is related to service.  In his VA Form 9, 
Appeal to Board of Veterans' Appeals, the Veteran specifically 
asserted that he suffered acoustic trauma during service while 
working on the flight line in avionics.  The Board notes that the 
Veteran is competent to attest to factual matters of which he has 
first-hand knowledge, e.g., that he was exposed to loud noise 
during service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, his 
Form DD 214 confirms that he was an Avionic Communication 
Specialist, and he has been service-connected for tinnitus 
effective December 1974.  Therefore, the Board finds that the 
Veteran was exposed to acoustic trauma during service. 

The Veteran was afforded an audiological examination in September 
2008.  In diagnosing the Veteran with moderate bilateral hearing 
loss, the examiner noted that the Veteran's "hearing loss is of 
an irregular configuration not usually associated with noise 
exposure."  The examiner further noted that "[a]pparently, 
[t]he VA ruled out hearing loss upon discharge so the loss is of 
an unknown etiology.  It is likely that the tinnitus is 
associated with the hearing loss so it is more than likely than 
not that these complaints are not related to military service."  
The Board notes that there is no indication that the examiner 
reviewed the claims folder in conjunction with rendering the 
opinion.  Additionally, the examiner does not offer adequate 
reasons and bases for the opinion rendered, and in fact, the 
opinion contradicts the evidence of record.  The Veteran is 
service-connected for tinnitus, and therefore an opinion that the 
hearing loss disability, which is based on the premise that it is 
related to service-connected tinnitus, is not related to service 
is incongruous with the record.  Furthermore, in light of the 
Board's determination that the Veteran is competent to attest to 
in-service noise exposure, this examination report is not an 
adequate basis upon which to adjudicate the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that when VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate).  Therefore, on remand, the Veteran 
should be afforded another examination to address the etiology of 
his hearing loss disability taking into account his in-service 
noise exposure and the fact that service connection has been 
established for tinnitus since December 1974. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current hearing loss.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was reviewed.  
All indicated studies, including an 
audiological evaluation, should be performed, 
and all findings should be reported in 
detail.

The examiner should provide an opinion as to 
whether it is at least as likely as not (i.e. 
50 percent or greater probability) that the 
Veteran's bilateral hearing loss disability 
is related to service, and particularly, to 
his report of in-service acoustic trauma.  In 
rendering this opinion, the examiner should 
comment on and discuss the Veteran's report 
of acoustic trauma during service.  

The examiner should also determine if it is 
at least as likely as not (i.e. 50 percent or 
greater probability) whether any hearing loss 
disability is related to, was caused by, or 
aggravated by the Veteran's service-connected 
tinnitus.  If the service-connected tinnitus 
aggravates (i.e., permanently worsens) the 
hearing loss disability, the examiner should 
identify the percentage of disability which 
is attributable to the aggravation.  See 38 
C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 
Vet. App. 439 (1995).

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiner should address any 
contrary evidence of record.

2.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.	Then, readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


